                                             IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE MIDDLE DISTRICT OF TENNESSEE
IN RE:
                                                                                 CASE NO. 21-02420
STOVALL CUSTOM WOODWORKING INC..,                                                CHAPTER 7
                                                                                 JUDGE Charles M. Walker

          Debtor(s).

     THE DEADLINE FOR FILING A TIMELY RESPONSE IS: 09/08/2021

     IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE HELD ON
     09/29/2021 at 11:00 AM; via Zoom video for Nashville; For details please see www.tnmb.uscourts.gov.



                                          NOTICE OF TRUSTEE'S MOTION TO SELL PROPERTY
                                                AND NOTICE OF BID PROCEDURES

          Eva M. Lemeh, Trustee has asked the court for the following relief: to sell property.

         YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion by entering the attached
order, or if you want the court to consider your views on the motion, then on or before the response date stated above, you or your
attorney must:

1.       File with the court your response or objection explaining your position. Please note: the Bankruptcy Court for the Middle
         District of Tennessee requires electronic filing. Any response or objection you wish to file must be submitted electronically.
         To file electronically, you or your attorney must go to the court website and follow the instructions at:
         <https://ecf.tnmb.uscourts.gov>.

         If you need assistance with Electronic Filing you may call the C l e r k ’ s I n t a k e D e p a r t m e n t
         at (615)736-5584.

2.       Your response must state the deadline for filing responses, the date of the scheduled hearing and
         the motion to which you are responding.

        If a response is filed before the deadline stated above, the hearing will be held at the time and place indicated above. THERE
WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may check whether a timely response has been filed by
viewing the case on the court’s website at <https://ecf.tnmb.uscourts.gov>.

        If you or your attorney does not take these steps, the court may decide that you do not oppose the relief sought in the motion
and may enter the attached order granting that relief.

Date: August 17, 2021                                                           /s/ Eva M. Lemeh
                                                                                Eva M. Lemeh, Trustee
                                                                                4300 Kings Lane
                                                                                Nashville, TN 37218
                                                                                (615) 938-6301; (615) 691-7382 (fax)
                                                                                elemehtrustee@comcast.net




          Case 3:21-bk-02420               Doc 9       Filed 08/17/21 Entered 08/17/21 11:28:57                         Desc Main
                                                       Document      Page 1 of 7
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                                            NASHVILLE DIVISION

 IN RE:

 STOVALL CUSTOM WOODWORKING INC..,                                    Case No. 21-02420
                                                                      Chapter 7
                                                                      Judge Charles M. Walker
                                        Debtor


                                   TRUSTEE'S MOTION TO SELL PROPERTY
                                     AND NOTICE OF BID PROCEDURES

         Comes now Eva M. Lemeh, Chapter 7 Trustee, (the “Trustee”), through the undersigned counsel, moves
the Court for an order pursuant to 11 U.S.C. §§ 105(a), 363, 704, and Fed. R. Bankr. P. 2002, and 6004 to approve
the sale of property, and to approve the notice of the auction and bid procedures set forth herein. In support of this
Motion, the Trustee states:

A.         BACKGROUND

           1.   The Debtor filed a petition under Chapter 7 of the Bankruptcy Code on 08/09/2021 (the “Petition
                Date”).

           2.   Assets of the bankruptcy estate are the items listed below: (the “Property”).

                Property List:

                         Freedom Machine Patriot 5X10 CNC Router           Oneida Dust Collector with ducting
                         2010 Nissan CF30LP Forklift                       Kregg Pocket Hole Machine
                         Sawstop table saw                                 Spray Booth 8’x7’x6’
                         15” Powermatic planer                             (2) air assist airless paint pumps
                         8” Powermatic Jointer                             Maksiwa Edge Bander
                         Powermatic Bandsaw                                Jet Edge Sander
                         Powermatic Shaper                                 Drill Press
                         Safety Speed Cut Wide Belt Sander                 Router Table
                         Ingersoll Rand Air Compressor                     Miscellaneous tools
                         Ingersoll Rand Air Dryer


           3.   The Debtor is the sole owner of the property.

           4.   As of the Petition Date, the Debtor valued the Debtor’s interest in the Property at $70,300. An
                appraisal of the Debtor’s interest lists the property at in excess of $70,000.

           5.   Secured claims against the property are as follows:

Creditor                                  Type of Lien (e.g., deed of trust,       Approximate Balance owed as of the
                                          mortgage, statutory, judicial)           time of the filing of the Motion
The Huntington Bank                       UCC-1 lien on router                     $10,715.14


           6.   The Trustee is not aware of any tax related issues pertinent to the property and/or contemplated sale.

           7.   In conjunction herewith the Trustee is filing a motion to employ an auctioneer to market the Property
                for sale.




Case 3:21-bk-02420               Doc 9      Filed 08/17/21 Entered 08/17/21 11:28:57                      Desc Main
                                            Document      Page 2 of 7
B.   THE SALE

     8.   Subject to the Upset Bid Procedures set forth below, The Trustee proposes to sell the Property at an
          Auction on September 16, 2021 to be conducted at 1903 Nolensville Pike, Nashville, TN 37211, which
          is the location of said property. The Property needs to be sold as soon as possible as it is located in a
          rented space and the landlord has not been paid rent in several months.

     9.   The sale will represent an arms-length transaction between the parties, made without fraud, collusion,
          and no attempt will be made by either party to take any unfair advantage of the other. The Buyer will
          purchase the Property in good faith pursuant to 11 U.S.C. § 363(m).

     10. From the sale proceeds, the Trustee proposes to pay the Auctioneer’s commission and expenses to
         repair a hole in the roof of the rented space as a result of the removal of the paint booth being sold. In
         addition, the Trustee proposes to pay all creditors that have filed proofs of claim evidencing an
         undisputed secured interest in the property, in order of priority, as of the date of closing. The Trustee
         estimates that, after the payment of the costs of sale, and satisfaction of secured liens, approximately
         $50,000.00 in net proceeds will be realized from the sale. The Debtor is not entitled to an exemption
         from the net proceeds realized from the sale of the Property which leaves approximately $50,000.00
         that the Trustee may distribute to pay of the costs of administering the estate and/or for the payment of
         valid claims against the estate pursuant to the priorities set forth in 11 U.S.C. § 726. For this reason,
         the sale is in the best interest of the debtor, the estate, creditors, and other parties in interest and should
         be approved.

     11. The sale of the Property is being made free and clear of any interest in the Property held by an entity
         other than the estate pursuant to 11 U.S.C. § 363(f) because either: (1) applicable non-bankruptcy law
         permits the sale of the Property free and clear of such interests; (2) such entity consents to the sale; (3)
         such interest is a lien and the price at which the Property is to be sold is greater than the aggregate
         value of all liens on such property; (4) such interest is in bona fide dispute; or (5) such entity could be
         compelled, in a legal or equitable proceedings, to accept a money satisfaction of such interest.

     12. In the event that the Property is co-owned, the sale of the Property is proper pursuant to 11 U.S.C. §
         363(h) because: (1) partition in kind of such property among the estate and such co-owners is
         impracticable; (2) the sale of the estate’s undivided interest in the Property would realize significantly
         less for the estate than a sale of the Property free and clear of the interest of co-owners; (3) the benefit
         to the estate of a sale of the Property free of the interests of co-owners outweighs the detriment, if any,
         to such co-owners; and (4) the Property is not used in the production, transmission, or distribution, for
         sale, of electric energy or of natural or synthetic gas for heat, light, or power. The co-owner has
         consented to the property being sold by the Trustee.

C.   OBJECTION

     13. Any party that objects to this Motion to Sell must file any response or objection electronically pursuant
         to the 9013 Notice of this Motion to Sell that has been filed and served with this motion. In the
         absence of a timely filed objection to this Motion to Sell, or, in the absence of a timely upset bid (as
         detailed below) the court may enter an order approving this Motion to Sell without further notice or
         hearing.

D.   UPSET BID PROCEDURES


     14. If during the final five minutes of the sale, the high bid is upset, the closing time will be extended by
     five minutes to allow the upset bidder or any other bidder to counter. This process will continue until
     bidding stops.

     15. If for any reason the Winning Bidder fails to consummate the sale of the Property, the offeror of the
         second highest or best bid (subject to the same reservations) will automatically be deemed to have
         submitted the highest and best bid, and the Trustee is authorized to effect the sale of the Property to
         such offeror without further order from the bankruptcy court. If such failure to consummate the
         purchase of the Property is the fault of the Winning Bidder, the Winning Bidder’s deposit, if any, shall


Case 3:21-bk-02420         Doc 9       Filed 08/17/21 Entered 08/17/21 11:28:57                         Desc Main
                                       Document      Page 3 of 7
            be forfeited to the Trustee, and the Trustee specifically reserves the right to seek all available damages
            from the defaulting bidder.

        16. The Trustee reserves the right to: (1) impose, at or before the Auction, additional terms and conditions
            on a sale of the Property; (2) extend the deadlines from those set forth herein, adjourn the auction at the
            auction; (3) withdraw the Property, or any part of the Property, from sale at any time before or during
            the auction, and to make subsequent attempts to market the same; and (4) reject all bids if, in the
            Trustee’s reasonable judgment, no bid is for a fair and adequate price.

E.      RELIEF REQUESTED

         WHEREFORE, the Trustee requests that the Court enter an Order, submitted by the Trustee, in the absence
of any timely filed objection to the sale motion, which:

                       1.      Authorizes the Trustee to sell the Property;

                       2.      Approves the sale of the Property pursuant to 11 U.S.C. § 363(b), (f), (h), (m) and
                               Fed. R. Bankr. P. 6004;

                       3.      Declares that all liens against the Property attach to the proceeds of the sale;

                       4.      Approves the payment of sale proceeds to: (1) Auctioneer’s fees and expenses; and
                               (2) the satisfaction of liens in the Property in order of priority.

                       5.      Waiving the 10-day stay of the order approving the sale under Fed. R. Bankr. P.
                               6004(h);

                       6.      Requiring the Chapter 7 Trustee to file a final report of sale with the Court in
                               accordance with Fed. R. Bankr. P. 6004(f) and LBR 6004-1.

                       7.      Granting such other relief that the court deems just and proper.



                                                                  Respectfully submitted,

                                                                  /s/ EVA M. LEMEH
                                                                  EVA M. LEMEH, #012153
                                                                  Attorney for Trustee
                                                                  4300 Kings Lane
                                                                  Nashville, TN 37218
                                                                  (615) 938-6301; (615) 691-7382 (fax)
                                                                  elemehtrustee@comcast.net



                                        CERTIFICATE OF SERVICE

 The undersigned hereby certifies that the above-referenced Motion, Notice and Proposed Order were served on
 the parties that receive electronic notification in these proceedings. The Motion, Notice and Proposed Order were
 also served on all known, prospective bidders listed below and the parties listed on the attached mailing matrix
 via U.S. Mail, postage prepaid, on August 17, 2021.


                                                                  /s/ EVA M. LEMEH
                                                                  EVA M. LEMEH




Case 3:21-bk-02420            Doc 9      Filed 08/17/21 Entered 08/17/21 11:28:57                        Desc Main
                                         Document      Page 4 of 7
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                                            NASHVILLE DIVISION



 IN RE:                                                         )
                                                                )
 STOVALL CUSTOM WOODWORKING INC..,                              )           Case No. 21-02420
                                                                )           Chapter 7
                                                                )
                                                                            Judge Charles M. Walker
                                         Debtor                 )


                               PROPOSED ORDER AUTHORIZING SALE OF PROPERTY


          Upon the motion of Eva M. Lemeh, Trustee, for approval of the sale of property, and it appearing to the Court that the
Trustee has complied with applicable local rules, having provided notice of said motion, and that no timely filed objections were
received in this matter, and for other cause to the Court shown;

         IT IS HEREBY ORDERED that Eva M. Lemeh, Trustee is authorized to sell the property listed in the motion (the
“Property”);

         IT IS FURTHER ORDERED that the sale of the Property is approved pursuant to 11 U.S.C. § 363(b), (f), (h), (m) and
Fed. R. Bankr. P. 6004;

          IT IS FURTHER ORDERED that all liens against the Property attach to the proceeds of the sale;

           IT IS FURTHER ORDERED that the payment of sale proceeds to: (1) Auctioneer’s fees and expenses; and (2) the
satisfaction of liens in the Property in order of priority, are approved;

          IT IS FURTHER ORDERED that the 10-day stay of the order approving the sale under Fed. R. Bankr. P. 6004(h) is
waived;

         IT IS FURTHER ORDERED that the Chapter 7 Trustee is required to file a final report of sale with the Court in
accordance with Fed. R. Bankr. P. 6004(f) and LBR 6004-1;

          IT IS FURTHER ORDERED that such other relief that the court deems just and proper is granted.

          This order was signed and entered electronically as indicated at the top of the first page.

                                                                                Charles M. Walker
                                                                                U.S. BANKRUPTCY JUDGE




Case 3:21-bk-02420               Doc 9        Filed 08/17/21 Entered 08/17/21 11:28:57                            Desc Main
                                              Document      Page 5 of 7
SUBMITTED FOR ENTRY:


/s/ EVA M. LEMEH
EVA M. LEMEH, #012153
     Attorney for Trustee
4300 Kings Lane
Nashville, TN 37218
(615) 938-6301; (615) 691-7382 (fax)
elemehtrustee@comcast.net




Case 3:21-bk-02420          Doc 9      Filed 08/17/21 Entered 08/17/21 11:28:57   Desc Main
                                       Document      Page 6 of 7
                             21-02420 - STOVALL CUSTOM WOODWORKING INC.. - Mailing Matrix
AMERICAN EXPRESS                               ATTORNEY GENERAL OF THE UNITED STATES   BACKWATER
P.O. BOX 650448                                U.S. DEPARTMENT OF JUSTICE              1830 AIR LANE DRIVE
Dallas TX 75265-0448                           950 PENNSYLVANIA AVE., NW               SUITE 1
                                               Washington DC 20530-0001                Nashville TN 37210-3817




BRINKS HOME                                    BYLER INDUSTRIAL TOOL AND SUPPLY        DELL FINANCIAL SERVICES
P.O. BOX 814530                                1661 CEDAR CREEK RD.                    P O BOX 81577
Dallas TX 75381-4530                           Vanleer TN 37181-5106                   AUSTIN TX 78708-1577




GREGORY ROBERT ATWOOD +                        HAMMOND AND BRANDT BUILDERS             HGH
ATWOOD & MCVAY                                 6602 HIGHWAY 100                        3912 2ND AVE. S.
6953 CHARLOTTE PIKE SUITE 401                  Nashville TN 37205-4243                 Birmingham AL 35222-1911
NASHVILLE, TN 37209-4250




HOME DEPOT                                     KIMBERLY AND WILLIAM CAMPBELL           KLINGSPOR ABRASIVES
DEPT 32-2188333748                             C/O HANKINS LAW                         P.O. BOX 2367
P.O. BOX 70614                                 117 SAUNDERSVILLE RD., SUITE 205        Hickory NC 28603-2367
Philadelphia PA 19176-0614                     Hendersonville TN 37075-8978




MEGAN AND BRIAN EMERSON                        PIEDMONT NATURAL GAS                    PREMIER WASTE GROUP
108 TAGGART AVE.                               P.O. BOX 660920                         P.O. BOX 309
Nashville TN 37205-4427                        Atlanta GA 30353                        Kearneysville WV 25430-0309




Regions Bank                                   STANSELL ELECTRIC                       STOVALL CUSTOM WOODWORKING INC.
Po Box 11407                                   860 VISCO DRIVE                         179 NORTH ROYAL OAKS BLVD.
Birmingham AL 35246-0100                       Nashville TN 37210-2150                 APT. H-9
                                                                                       Franklin, TN 37067-3091




SUNTRUST                                       SUNTRUST DDA RECOVERY DEPT.             TCF CAPITAL SOLUTIONS
PO BOX 4986                                    P.O. BOX 26150/VA-RIC-9394              11100 WAYZATA BLVD.
FL-ORLANDO 9110                                Richmond VA 23260-6150                  SUITE 801
Orlando FL 32802-4986                                                                  Hopkins MN 55305-5503




The Huntington National Bank                   THE NOLENSVILLE ROAD COMPANY            WATERLOGIC
11100 Wayzata Blvd, Suite 801                  8138 MOORES LANE                        3175 BASS PRO DRIVE
Minnetonka, MN 55305-5503                      Brentwood TN 37027-8026                 Grapevine TX 76051-1987




               Case 3:21-bk-02420          Doc 9    Filed 08/17/21 Entered 08/17/21 11:28:57             Desc Main
                                                    Document      Page 7 of 7
